DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a first power-restricted state" in ln 5. This limitation is confusing and unclear because is unclear how does the first power-restricted state relates to the already cited “a power-restricted state” in claim 1.
Claim 3 recites the limitation "a second power-restricted state" and "a third power-restricted state". This limitation is confusing and unclear because is unclear how does the first power-restricted state relates to the already cited “a power-restricted state” in claim 1.
Claim 4 recites the limitation "a fourth power-restricted state". This limitation is confusing and unclear because is unclear how does the first power-restricted state relates to the already cited “a power-restricted state” in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brummett et al. (US Pat No. 7,259,469), hereinafter referred to as Brummett.

Re claim 1, Brummett teaches a control method for a transport refrigeration system (11), comprising:
if a current battery charge amount is not less than a first preset value (value at 93), controlling power consuming units (e.g. 89) in the transport refrigeration system to operate in a power-unrestricted state (state of 89); and
if the current battery charge amount is less than the first preset value, controlling the power consuming units in the transport refrigeration system to operate in a power-restricted state (e.g. 95 or 99);
Brummett does not explicitly teaches doing the above process based on a ratio of the current battery charge amount to a minimum battery charge amount, wherein the power-restricted state is associated with the ratio of the current battery charge amount to the minimum battery charge amount.
However, the examiner notes that a person of ordinary skill in the art would have realize the basic math knowledge of dividing by the minimum preset value (10.5V) for all the logic test. For example:
At step 93                        At step 97                   At step 101                                             
Battery/10.5 > 1.2           Battery/10.5 > 1         Battery/10.5 > 1.3
Therefore, since modifying the prior art Brummett to have the above process based on a ratio of the current battery charge amount to a minimum battery charge amount, wherein the power-restricted state is associated with the ratio of the current battery charge amount to the minimum battery charge amount, can easily be made without any change in the operation of the Brummett; and in view of the basic math knowledge there will be reasonable expectations of success, it would have been obvious to have modified the invention of Brummett by doing the above process based on a ratio of the current battery charge amount to a minimum battery charge amount, wherein the power-restricted state is associated with the ratio of the current battery charge amount to the minimum battery charge amount in order to provide a unit based controlling method. 

Re claim 2-7, Brummett, as modified, teaches the control method according to claim 1. The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.

Re claim 8, Brummett, as modified, teaches the control method according to claim 1, wherein the power consuming units in the transport refrigeration system are powered by a power battery (43) of the transport vehicle.

Re claim 9, Brummett, as modified, teaches a transport refrigeration system, which is configured to adjust an internal temperature (e.g. C6-lns 55-60, “the temperature monitored in sleeping compartment 15”) of a vehicle compartment (15) of an electric transport vehicle (intended use), wherein the refrigeration system comprises an evaporator (59) and an evaporator fan that are disposed inside the vehicle compartment, a condenser (55), a condenser fan (71), a compressor (49) and a throttling element (57) that are disposed outside the vehicle compartment, the compressor, the condenser, the throttling element and the evaporator being connected in sequence to form a refrigeration circuit (e.g. C5-lns 60-65, “refrigeration line”); and a control module (72) configured to control a battery (43) of the electric transport vehicle to supply power to the evaporator fan, the condenser fan, and the compressor; wherein the control module controls the refrigeration system according to the control method according to claim 1.

Re claim 10, Brummett, as modified, teaches an electric transport vehicle, comprising: the transport refrigeration system according to claim 9; and a power battery (43); wherein the power battery supplies power for the vehicle and power consuming units in the transport refrigeration system simultaneously (see e.g. 89).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        5/21/2022